     Case 1:15-cv-09003-LTS-SN Document 262 Filed 11/16/18 Page 1 of 13




                       UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF NEW YORK

__________________________________________
                                          |
CENTAURO LIQUID OPPORTUNITIES             |
MASTER FUND, L.P.,                        |
                                          |        Case No. 15-cv-9003 (LTS)
                        Plaintiff,        |
                                          |
            vs.                           |
                                          |
ALESSANDRO BAZZONI, CINQUE TERRE          |
FINANCIAL GROUP, LTD., CT ENERGIA         |
LTD., and CT ENERGIA Ltd. d/b/a,          |
ELEMENTO LTD.,                            |
                                          |
                        Defendants.       |
__________________________________________|


______________________________________________________________________________

 REPLY MEMORANDUM OF LAW IN SUPPORT OF THE SUMMARY JUDGMENT
   MOTION OF DEFENDANTS ALESSANDRO BAZZONI AND CT ENERGIA LTD.
______________________________________________________________________________




                              TACOPINA & SEIGEL
                              275 Madison Ave., Fl. 35
                            New York, New York 10016
                                 Tel: (212) 227-8877
                                 Fax: (212) 619-1028
                    Attorneys for Defendants Alessandro Bazzoni
                                 and CT Energia Ltd.
   Case 1:15-cv-09003-LTS-SN Document 262 Filed 11/16/18 Page 2 of 13



                         TABLE OF CONTENTS



TABLE OF AUTHORITIES…………………...…………………………………………………ii

INTRODUCTION………………………………………………………………………………...1
ARGUMENT……………………………………………………………………………………...1


   POINT I     PLAINTIFF’S BREACH OF CONTRACT CLAIMS
               FAIL FOR LACK OF CONSIDERATION……………………………….1

   POINT II    PLAINTIFF HAS FAILED TO ESTABLISH THAT BAZZONI
               IS AN ALTER EGO OF CTEL……………………………………………3

   POINT III   PLAINTIFF’S LACK OF REASONABLE RELIANCE
               MANDATES THE DISMISSAL OF IT’S FRAUDULENT
               INDUCEMENT CLAIM………………………………………………….4

CONCLUSION…………………………………………………………………………………..10




                                   i
     Case 1:15-cv-09003-LTS-SN Document 262 Filed 11/16/18 Page 3 of 13



                          TABLE OF AUTHORITIES


Abbey v. Skokos, 509 F. App’x 92 (2d Cir. 2013)………………………………………………...7
Ashland Inc. v. Morgan Stanley & Co., 652 F.3d 333 (2d Cir. 2011)…………………………….7
Bank of Crete, S.A. v. Koskotas, 733 F. Supp. 648 n. 4
(S.D.N.Y. 1990) (Wood, D.J.)…………………………………………………………………….6
Baraliu v. Vinya Capital, L.P., No. 07 CIV. 4626 (MHD), 2009 WL 959578
(S.D.N.Y. Mar. 31, 2009)…………………………………………………………………………8
Crigger v. Fahnestock & Co., 443 F.3d 230 (2d Cir. 2006)………………………………………8
F.T.C. v. Navestad, No. 09-CV-6329T, 2012 WL 1014818
(W.D.N.Y. Mar. 23, 2012)………………………………………………………………………...7
Liberty Mut. Fire Ins. Co. v. Mystic Transp., Inc., No. 04 CIV. 1150 (GEL)
2004 WL 2071703 (S.D.N.Y. Sept. 16, 2004)…………………………………………………….2
Ortho-Clinical Diagnostics Bermuda Co. v. FCM, LLC, No. 15 CIV. 5607 (NRB)
2017 WL 2984023 (S.D.N.Y. July 6, 2017)………………………………………………………8
Semple v. Eyeblaster, Inc., No. 08CIV.9004 (HB), 2009 WL 2709281
(S.D.N.Y. Aug. 27, 2009)…………………………………………………………………………2
Structured Capital Sols., LLC v. Commerzbank AG, 177 F. Supp. 3d 816
(S.D.N.Y. 2016)…………………………………………………………………………………...8




                                      ii
       Case 1:15-cv-09003-LTS-SN Document 262 Filed 11/16/18 Page 4 of 13



                                        INTRODUCTION

       Defendants Alessandro Bazzoni (“Bazzoni”) and CT Energia Ltd. of the British Virgin Islands

(“CTEL”) respectfully submit this Reply Memorandum of Law in further support of their Motion for

Summary Judgment seeking a dismissal, with prejudice, of Plaintiff Centauro Liquid Opportunities

Master Fund, L.P.’s (“Plaintiff” or “Centauro”) Amended Complaint.

       Bazzoni and CTEL respectfully incorporate, as if set forth herein: (a) their papers, filed on

November 2, 2018, in opposition to Plaintiff’s Motion for Partial Summary Judgment; (b) the Summary

Judgment papers filed by Defendant CT Energia Ltd. d/b/a Elemento Ltd. (“Elemento” or “CTEL

Malta”) on September 28, 2018; and (c) Elemento’s papers, filed on November 2 and 13, 2018, in

opposition to Plaintiff’s Motion for Partial Summary Judgment.

                                          ARGUMENT

                                             POINT I

                      PLAINTIFF’S BREACH OF CONTACT CLAIMS
                         FAIL FOR LACK OF CONSIDERATION

       The issue of whether Plaintiff’s breach of contract claims are barred by lack of consideration

has been extensively briefed by Bazzoni and CTEL in their prior Memoranda of Law in support of their

Summary Judgment Motion (Docket No. 220) and in opposition to Plaintiff’s Motion for Partial

Summary Judgment (Docket No. 240). Plaintiff’s arguments as to this issue, set forth in its

Memorandum of Law in opposition to the present Motion of Bazzoni and CTEL, essentially mirror its

arguments set forth in its Memorandum of Law in support of its Motion for Partial Summary Judgment.

Therefore, Bazzoni and CTEL will not brief this issue again herein other than to provide a brief

summary of their arguments and distinguish a few cases cited in Plaintiff’s Memorandum of Law in

opposition to the Motion of Bazzoni and CTEL that Plaintiff did not cite in its earlier Memorandum

                                                 1
        Case 1:15-cv-09003-LTS-SN Document 262 Filed 11/16/18 Page 5 of 13



of Law in support of its Motion for Partial Summary Judgment.

       In summary, Plaintiff argues that the consideration for the Promissory Note was Centauro’s

purported detriment in foregoing a claim against Cinque Terre Financial Group, Ltd. (“CTFG”) arising

under the prior Joint Venture Agreement (“JVA”) between Centauro and CTFG. However, the plain

and unambiguous terms of the Promissory Note state that Centauro did not release its right to sue CTFG

under the JVA, and was free to sue thereunder after the Promissory Note was executed. Thus, Plaintiff

suffered no detriment in executing the Promissory Note, and only received benefits therefrom.1

       In its opposition Memorandum of Law, Plaintiff cites the additional cases Semple v. Eyeblaster,

Inc., No. 08CIV.9004 (HB), 2009 WL 2709281 (S.D.N.Y. Aug. 27, 2009), and Liberty Mut. Fire Ins.

Co. v. Mystic Transp., Inc., No. 04 CIV. 1150 (GEL), 2004 WL 2071703 (S.D.N.Y. Sept. 16, 2004),

which are distinguishable from this Action. In Semple, the detriment that constituted consideration was

a written settlement agreement that settled a dispute between an insured and insurer concerning the

amount of premiums owed. Id. at * 3. The parties agreed to a compromise dollar amount, and thus

suffered a detriment by foregoing a claim for the amount that they deemed correct. Id. Here, even after

the execution of the Promissory Note, Centauro was free to sue CTFG for any amount that it deemed

owed under the JVA.

       As to Liberty Mut. Fire Ins. Co., the portions of the opinion cited by Plaintiff relate to whether

the agreement in that case was unenforceable due to fraudulent inducement and a conflict of interest,

not an argument as to lack of consideration. 2004 WL 2071703 at * 3. Hence, that holding is not

material to the lack of consideration issue of this case.




          1
                  For a discussion as to why Plaintiff may not rely upon Bazzoni declining to answer deposition
 questions pursuant to the Fifth Amendment, as evidence for this Motion, see infra at POINT III, pp. 6-7.

                                                       2
        Case 1:15-cv-09003-LTS-SN Document 262 Filed 11/16/18 Page 6 of 13



                                               POINT II

                 PLAINTIFF HAS FAILED TO ESTABLISH THAT BAZZONI
                             IS AN ALTER EGO OF CTEL

        The issue of whether Plaintiff’s alter-ego claim against Bazzoni fails has been extensively

briefed by Bazzoni in his prior Memoranda of Law in support of his Summary Judgment Motion

(Docket No. 220) and in opposition to Plaintiff’s Motion for Partial Summary Judgment (Docket No.

240). Plaintiff’s arguments as to this issue, set forth in its Memorandum of Law in opposition to the

Motion of Bazzoni, are the same as set forth in its Memorandum of Law in support of its Motion.

Therefore, Bazzoni will not brief this issue again herein other than to provide a brief summary of his

arguments.

        Plaintiff’s motion papers show that Centauro is arguing that the alter ego of CTEL is Elemento,

not Bazzoni in his personal capacity. Plaintiff does not assert that Bazzoni, in his personal capacity,

shared offices, email accounts, personnel, financial accounts, and revenue streams with CTEL. Nor

does Plaintiff have any evidence that Bazzoni transferred any CTEL funds to himself or anyone else

to avoid liabilities.

        Additionally, Plaintiff’s entire alter ego argument is that Bazzoni continued CTEL’s business

(to the extent it had any) through Elemento. However, this Court has already held that such evidence

merely establishes the “carrying on of a business,” which is not sufficient to establish an alter ego claim

under the laws of the British Virgin Islands (“BVI”). See Centauro Liquid Opportunities Master Fund,

L.P. v. Bazzoni, No. 15 CV 9003-LTS-SN, 2016 WL 5719793, at *5 (S.D.N.Y. Sept. 30, 2016).

Moreover, even if Bazzoni did take CTEL’s business and run it through Elemento, those purported facts

would only be relevant to the alter ego analysis if Bazzoni did this after he was personally indebted to

Plaintiff. Bazzoni has never been personally liable to Plaintiff, let alone before allegedly transferring

                                                    3
         Case 1:15-cv-09003-LTS-SN Document 262 Filed 11/16/18 Page 7 of 13



CTEL’s purported business to Elemento. Lastly, under BVI law, the alleged pre-existing liability of

Bazzoni must have existed irrespective of CTEL, which is not the case here because Centauro is

seeking to hold Bazzoni liable for CTEL’s purported obligations under the Promissory Note. If CTEL

never existed, this pre-existing liability would not have existed, and it thus did not arise irrespective

of CTEL.

                                                       POINT III

               PLAINTIFF’S LACK OF REASONABLE RELIANCE MANDATES
               THE DISMISSAL OF IT’S FRAUDULENT INDUCEMENT CLAIM2


         In its opposition Memorandum of Law (pp. 3-4 and 13-14), Plaintiff clarifies that its fraudulent

inducement claim arises from CTEL’s alleged fraudulent statements to Plaintiff concerning CTEL’s

purported potential deals. However, even though it is undisputed that (a) Centauro was a sophisticated

investor represented by counsel, (b) Yvonne Morabito (“Morabito”) thought, prior to the execution of

the Promissory Note, that Bazzoni and Richard Rothenberg were fraudsters who stole Centauro’s

funds, and (c) Bazzoni emailed Morabito prior to Centauro executing the Note that the debt could not

be paid off 3, Centauro did no due diligence or investigation as to the status of such potential CTEL

deals.

         In its opposition Memorandum of Law for this Motion (pp. 18-19), Plaintiff lists four bullet

points describing its purported due diligence, and none of it related to whether CTEL truly had potential

          2
                     It should also be noted that regardless of the merits of Plaintiff’s fraudulent inducement claim against
 Bazzoni, this claim must be dismissed because Plaintiff has no alter ego claim against him (see POINT II supra), and
 Plaintiff’s alter ego claim is the sole alleged basis for personal jurisdiction over Bazzoni. See Centauro Liquid
 Opportunities Master Fund, L.P. v. Bazzoni, No. 15 CV 9003-LTS-SN, 2017 WL 3726754, at *2 (S.D.N.Y. Aug. 28,
 2017)(“Plaintiff alleges that this Court has personal jurisdiction over the Non-Signatory Defendants because they are
 alter egos of the Signatory Defendants, which consented to the jurisdiction of New York courts in the Promissory Note.
 (AC ¶¶ 5-6.)”).
          3
                    See Bazzoni’s September 28, 2018 Memorandum of Law (Docket No. 220) at pp. 16-18.

                                                              4
        Case 1:15-cv-09003-LTS-SN Document 262 Filed 11/16/18 Page 8 of 13



deals. The first bullet point merely relates to the amount of debt CTFG – not CTEL – owed to BNP

Paribas (“BNPP”), and not to CTFG’s remaining debt owed to RB International USA, Inc., Credit

Suisse SA, and Bancredito International Bank, Corp. (Bazzoni/CTEL Ex. A at Ex. B, §2(a) and Annex

A thereto).

       The second bullet point relates to some undisclosed “opinion” of BNPP regarding CTFG’s –

not CTEL’s – purported ability to pay off CTFG’s debt owed to BNPP. Such “opinion” is not in the

record of these Motions, and Plaintiff fails to cite to the record for this bullet point. The third bullet

point merely states that Plaintiff received “an advance payment on CTFG’s debt,” but Plaintiff fails to

explain how a single payment establishes that CTEL had potential deals in the works that could allow

CTEL to make payments on the Promissory Note in the future. That failure is particularly glaring in

light of Bazzoni’s email to the contrary, that the Makers could not satisfy the Note. (See supra at Note

3).

       The last bullet point merely relates to unverified emails from the alleged fraudsters – Bazzoni

and Rothenberg (citing to Bazzoni/CTEL Exhibit M and Exhibit 2 of Mr. Pacheco’s November 2, 2018

Declaration). These emails also only evidence communications as of April 22, 2015, and subsequent

emails establish that Centauro had no confidence in CTEL’s ability to pay off the Promissory Note

through any potential deals. For example, on April 30, 2015, Ronald Dagar (“Dagar”) of Centauro

emailed Rothenberg and Bazzoni stating that Plaintiff still needed critical financial records for its due

diligence. (Bazzoni/CTEL Ex. N). On May 1, 2015, merely three weeks before the execution of the

Promissory Note, Dagar emailed one of Centauro’s investors stating that Centauro was still in the

process of doing due diligence and attempting to “verify the facts.” (Bazzoni/CTEL Ex. N).

       Indeed, prior to the execution of the Promissory Note, Morabito thought CTFG’s attitude about


                                                    5
        Case 1:15-cv-09003-LTS-SN Document 262 Filed 11/16/18 Page 9 of 13



providing Plaintiff the financial records of CTFG and CTEL was “was cavalier and infuriating”

(Bazzoni/CTEL Ex. F at 138:12-14; Bazzoni/CTEL Ex. M). Morabito also testified that she could not

remember if, prior to the execution of the Promissory Note, Plaintiff received any balance sheets or any

financial statements for CTFG and CTEL for years 2012 to 2014 (Bazzoni/CTEL Ex. F at pp. 110, 115-

119,122-133, 142-147,155-160, 180, Bazzoni/CTEL Ex. N). Morabito further admits that, prior to the

execution of the Promissory Note, Plaintiff only obtained “piece meal” financial records from CTFG

(Bazzoni/CTEL Ex. F at 92:22), not the “the full picture” of CTFG’s finances (id. at 97:16), and “[w]e

did not receive everything we wanted *** I did not get to see that whole universe of information” with

regards to the finances of CTFG and CTEL (id. at 122:9-10, 125:15-16).

       Furthermore, Plaintiff claims that the purported potential deals of CTEL had allegedly fallen

through prior to Centauro learning of them. However, Plaintiff never asserts that it ever requested or

received any contracts, term sheets, or bidding documents concerning such purported CTEL deals. In

fact, Morabito admitted that Plaintiff did not contact any of the counter-parties to those alleged deals

to see if such deals were viable (Bazzoni/CTEL Ex. C at pp. 142). Despite Plaintiff’s deficiencies in

this regard, the JVA specifically states that “Centauro shall have access to the books and records of the

Joint Venture and the right to inspect and copy them.” (Ex. A to Complaint, p.11, § 3.7.2).

       Lastly, as to Bazzoni relying on the Fifth Amendment, “[a]ny adverse inference that permissibly

could be drawn from the invocation of the Fifth Amendment would not substitute for evidence

necessary to meet plaintiff’s burden of production and thereby shift the burden over to defendants.”

Bank of Crete, S.A. v. Koskotas, 733 F. Supp. 648, 650 n. 4 (S.D.N.Y. 1990) (Wood, D.J.); see also

F.T.C. v. Navestad, No. 09-CV-6329T, 2012 WL 1014818, at *3 (W.D.N.Y. Mar. 23, 2012) (Court

declined to take a negative inference from invocation of Fifth Amendment on summary judgment


                                                   6
        Case 1:15-cv-09003-LTS-SN Document 262 Filed 11/16/18 Page 10 of 13



motion). Plaintiff also fails to highlight any question that Bazzoni declined to answer relating to

Plaintiff’s failure to conduct due diligence, and Bazzoni testified as a Fed.R.Civ.P. 30(b)(6) witness for

CTEL and never raised the Fifth Amendment during that testimony. (Bazzoni/CTEL Ex. D).4

        Simply put, Plaintiff, a sophisticated investor represented by counsel, made the business

decision not to obtain such deal documents, and merely relied upon the representations of the alleged

fraudsters. Therefore, prior to executing the Promissory Note, Centauro did no due diligence or

investigation as to CTEL’s purported potential deals, and its fraudulent inducement claim should thus

be dismissed for lack of reasonable reliance. See Abbey v. Skokos, 509 F. App’x 92, 93 (2d Cir.

2013)(“The undisputed evidence in this case, taken in the light most favorable to Abbey, demonstrates

that he is a sophisticated investor. Reliance is unreasonable if through minimal diligence, the investor

should have discovered the truth in a situation where related documents were readily available, or

where a sophisticated investor failed to take reasonable steps to access critical information. Here, there

were documents readily available to Abbey that would have demonstrated the financial state of 3FTI

and undermined any reliance on Theodore Skokos’s representation to Abbey that Abbey’s investment

was merely window dressing.”)(citations and quotations omitted); Ashland Inc. v. Morgan Stanley &

Co., 652 F.3d 333, 338 (2d Cir. 2011)(“Ashland, which admits to being a sophisticated investor, was

not justified in relying on Byrne’s statements that SLARS had no liquidity issues, or that in the event

of instability or weakness, Morgan Stanley would come in and make a market, as it had always done

in the past.”)(quotations omitted); Crigger v. Fahnestock & Co., 443 F.3d 230, 235 (2d Cir. 2006)(“The

law is indulgent of the simple or untutored; but the greater the sophistication of the investor, the more



          4
                   It should be noted that the sole case cited by Plaintiff on this issue relates to an adverse inference
 arising from spoilation of evidence, not from a party asserting the Fifth Amendment. See Byrnie v. Town of Cromwell,
 Bd. of Educ., 243 F.3d 93, 107 (2d Cir. 2001).

                                                            7
       Case 1:15-cv-09003-LTS-SN Document 262 Filed 11/16/18 Page 11 of 13



inquiry that is required. Where sophisticated businessmen engaged in major transactions enjoy access

to critical information but fail to take advantage of that access, New York courts are particularly

disinclined to entertain claims of justifiable reliance.”)(quotations omitted); Ortho-Clinical Diagnostics

Bermuda Co. v. FCM, LLC, No. 15 CIV. 5607 (NRB), 2017 WL 2984023, at *5 (S.D.N.Y. July 6,

2017)(Buchwald, J.)(“[P]laintiffs did not discharge their duty to inquire. True, plaintiffs allege that,

first, they asked for and were denied access to the subcontractors, and second, they crafted a Settlement

Agreement designed to cause defendants to reveal any problems. But these indirect actions failed to

make use of the protective means available to the plaintiffs.”), aff’d, 739 F. App’x 664 (2d Cir. 2018);

Structured Capital Sols., LLC v. Commerzbank AG, 177 F. Supp. 3d 816, 837 (S.D.N.Y. 2016)(Rakoff,

J.)(“When the party to whom a misrepresentation is made has hints of its falsity, a heightened degree

of diligence is required of it. It cannot reasonably rely on such representations without making

additional inquiry to determine their accuracy. Indeed, when a party fails to make further inquiry it has

willingly assumed the business risk that the facts may not be as represented. That is precisely what

occurred here. SCS points to no facts indicating that it exercised the due diligence required by New

York law to show reasonable reliance under the circumstances. As such, SCS cannot demonstrate

reasonable reliance as a matter of law and the Court grants Commerzbank summary judgment on

plaintiff’s fraud claim.”)(citations, quotations, brackets and ellipses omitted); Baraliu v. Vinya Capital,

L.P., No. 07 CIV. 4626 (MHD), 2009 WL 959578, at *9 (S.D.N.Y. Mar. 31, 2009)(Dolinger,

M.J.)(“While it may be true that the documentation—if any existed—of investors’ intentions was not

within plaintiff’s immediate access, as a ‘substantial and sophisticated’ trader in the industry, he can

be expected to have insisted on securing available documentation, such as letters of intent or draft

contracts speaking to the question as a condition of entering into the addendum agreement. This is


                                                    8
       Case 1:15-cv-09003-LTS-SN Document 262 Filed 11/16/18 Page 12 of 13



particularly the case since, by the terms of the addendum, plaintiff was surrendering a substantial

contractually guaranteed and imminent bonus payment in exchange for a very large future financial

interest in Vinya that was entirely contingent upon the future investments as described by deSa.

Plaintiff does not allege that he undertook any due diligence as to these investments, and indeed asserts

that he simply relied on deSa’s oral representations. As a matter of law. New York courts would find

plaintiff’s reliance to be unreasonable.”) .




                                                   9
       Case 1:15-cv-09003-LTS-SN Document 262 Filed 11/16/18 Page 13 of 13



                                          CONCLUSION

       Based upon the foregoing, Defendants Alessandro Bazzoni and CT Energia Ltd. respectfully

request the Court grant their motion for Summary Judgment, dismiss all claims against them with

prejudice, and grant such other and further relief and the Court deems just and proper.

Dated: New York, New York
       November 16, 2018
                                                        Yours, etc.,

                                                        TACOPINA & SEIGEL



                                             By:        /s/   Matthew G. DeOreo
                                                        Joseph Tacopina, Esq.
                                                        Chad D. Seigel, Esq.
                                                        Matthew G. DeOreo, Esq.
                                                        275 Madison Ave., Fl. 35
                                                        New York, New York 10016
                                                        Tel: (212) 227-8877
                                                        Fax: (212) 619-1028
                                                        Attorneys for Defendants Alessandro
                                                        Bazzoni and CT Energia Ltd.




                                                   10
